Per Curiam. On September 17, 1984, we granted a petition by the Arkansas Bar Association requesting that we permit establishment of a program for collecting interest on monies deposited in lawyers’ trust accounts and for use of the interest earned for certain purposes having to do with furthering legal education and the sound administration of justice in Arkansas. In the Matter of the Arkansas Bar Association Petition to Authorize a Program Governing Interest on Lawyers’ Trust Accounts, 283 Ark. 252, 675 S.W.2d 355 (1984). Our opinion contained, in part, this language: 4. Client consent is not an element of the IOLTA program. However, attorneys and law firms participating in the program shall inform their clients of their participation by sending to each client a notice, in the form set out below, providing information concerning the new procedures and the uses of trust earnings. The petitioner has pointed out this language could be interpreted as requiring notice be sent to all clients of any participating lawyer, whether the client had money in the lawyer’s trust fund or not. We agree that would be a useless act in many instances. The petitioner suggests our opinion be changed to permit a lawyer to give notice to his clients by posting it in the lawyer’s office.  Our opinion is hereby modified by replacing the language quoted above with the following: 4. Client consent is not an element of the IOLTA program. However, on the same day as a client’s money is first deposited in a participating attorney or law firm’s trust account, the attorney or law firm shall mail a notice to that client in the form set out below, providing information concerning the procedures and the uses of trust earnings. Subsequent deposits of money of a client who has once been notified may be made without repeating the notice.